                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8                         UNITED STATES DISTRICT COURT
                   9                       CENTRAL DISTRICT OF CALIFORNIA
              10
              11       LAWRENCE P. CIUFFITELLI, for              CASE NO. 2:19-mc-00034
                       himself and as Trustee of
              12       CIUFFITELLI REVOCABLE TRUST,              [PROPOSED] ORDER GRANTING
                       et al.,                                   DELOITTE & TOUCHE LLP’S
              13                                                 MOTION TO COMPEL NON-PARTY
                                       Plaintiffs,               CLIFTONLARSONALLEN WEALTH
              14             v.                                  ADVISORS, LLC
              15       DELOITTE & TOUCHE LLP;                    Judge:
                       EISNERAMPER LLP; SIDLEY                   Date:
              16       AUSTIN LLP; TONKON TORP LLP;              Time:
                       TD AMERITRADE, INC.;                      Place:
              17       INTEGRITY BANK & TRUST; and
                       DUFF & PHELPS, LLC
              18
                                       Defendants
              19
              20       Underlying Case: Ciuffitelli, et al. v.
                       Deloitte & Touche LLP, et al. 3:16-cv-
              21       00580-AC (D. Or.)
              22
              23
              24
              25
              26
              27
              28
                                                                     [PROPOSED] ORDER GRANTING DELOITTE’S
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                        MOTION TO COMPEL
                   1        THIS MATTER comes before this Court upon Deloitte & Touche LLP’s
                   2 (“Deloitte”) Motion to Compel Non-Party CliftonLarsonAllen Wealth Advisors,
                   3 LLC. (“CLA”).      Upon review of the Motion all supporting declarations, any
                   4 opposition and oral argument, the Court hearby finds good cause to GRANT the
                   5 Motion as follows:
                   6        Non-Party CliftonLarsonAllen Wealth Advisors, LLC shall produce all non-
                   7 privileged documents responsive to Requests for Production Nos. 2-19 in Deloitte’s
                   8 Subpoena issued to CLA pursuant to Rule 45.
                   9        IT IS SO ORDERED.
              10
              11
              12 Dated: ___________________
              13                                              UNITED STATES MAGISTRATE
                                                              JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                    [PROPOSED] ORDER GRANTING DELOITTE’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                1                        MOTION TO COMPEL
